After further review of the record in the light of our opinion and judgments in the cases of Purvis v. Frink, 57 Fla. 519,46 So. 1023; Wilson, et ux., v. Conner, et al., 106 Fla. 6,142 So. 606; Sherman  Sherman v. Myers, 108 Fla. 129,146 So. 213, I am convinced that our former judgment herein is in direct conflict with the enunciations and rationale of those opinions.
We should, therefore, either reconsider this case and dispose of it in harmony with the legal principles established in those cases, or else expressly overrule what was held in those cases and decide this case on a contrary view of the law. So, I think, the petition should be granted. — Mandate recalled. *Page 427 
Reconsideration granted without further oral argument or briefs.
So ordered.
BROWN, C. J., WHITFIELD, and TERRELL, JJ., concur.
CHAPMAN, THOMAS and ADAMS, JJ., dissent.
                       ON RECONSIDERATION